Citation Nr: 0200464	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  The veteran died in February 1999.  The 
appellant is the veteran's widow.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a December 1999 rating action by the Department 
of Veterans Affairs (VA) regional office (RO) located in St. 
Petersburg, Florida.  

In the December 1999 decision the RO denied service 
connection for cause of the veteran's death.  A formal 
decision regarding entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1318 was not 
entered at that time.  The appellant in her notice of 
disagreement and substantive appeal has raised the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.  In this regard, 
the Board has imposed a temporary stay on the adjudication of 
these claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, -7096. -
7098 (Fed. Cir. Aug. 16, 2001).  In that decision, the 
Federal Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations-
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are inconsistent on 
the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on adjudication of certain 38 U.S.C.A. § 1318 claims, 
including the claim in this case, will remain in effect 
pending the completion of the directed rulemaking.  During a 
hearing before the undersigned member of the Board in October 
2001 the appellant raised the issue entitlement to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.  
These issues are referred to the RO for appropriate action.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In a March 2001 letter the RO informed the appellant of the 
contents of the VCAA. Subsequently the regulations 
implementing the VCAA were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The official death certificate shows that the veteran died in 
February 1999 from multiple drug intoxication, cocaine and 
morphine.  An autopsy confirmed the cause of death.  At the 
time of his death service connection was in effect for post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling and scars of the right thigh and fingers rated as 
10 percent disabling.  The combined evaluation was 70 
percent.  

The appellant is contending in part that the substance abuse 
was caused or was a manifestation of the PTSD.  In support of 
her claim she has submitted a statement from a private 
psychologist dated in November 2000.  The psychologist stated 
that the current research indicates that substance abuse and 
psychotic disorders are not separate from but parts of PTSD 
of a combat veteran.  The record reflects that the veteran 
was awarded the Combat Infantryman Badge and Air Medal for 
combat in Vietnam.  The appellant also maintains that she 
believes the veteran committed suicide due to symptoms 
associated with his PTSD.  She states that he had attempted 
suicide on several prior occasions.  In view of these facts 
the Board is of the opinion that additional development is 
warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for the veteran's psychiatric 
illness and substance abuse covering the 
period following his release from active 
duty to his death, to include the records 
from Dr. Amon who is located in 
Winterhaven, Florida, and all treatment 
records concerning any prior suicide 
attempts.  She should be asked to furnish 
the dates and names of the police 
departments who conducted investigations 
into any prior suicide attempts and the 
police department that conducted the 
investigation into the veteran's death.  
She may submit lay statements in support 
of her claim.  

2.  The claims folder should be forwarded 
to a VA psychiatrist for review in 
conjunction with the appellant's claim.   
It is requested that the examiner render 
an opinion as to whether it is as likely 
as not that the substance abuse which 
resulted in the veteran's death was 
caused, aggravated, or was a 
manifestation of the veteran's service 
connected psychiatric disorder.  The 
examiner's attention is directed to the 
November 2000 opinion from the private 
psychologist.  A complete rational for 
any opinion expressed should be included 
in the report.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of 38 C.F.R. § 3.302 (2001) 
as it relates to the appellant's 
assertion concerning suicide.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




